UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-7273


JAMES CALHOUN-EL,

                Plaintiff - Appellant,

          v.

BOBBY P. SHEARIN, Warden,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:13-cv-02056-RDB)


Submitted:   October 22, 2013              Decided:   October 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. Calhoun-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James A. Calhoun-El appeals the district court’s order

dismissing his civil complaint and deeming that case a “strike”

under 28 U.S.C. § 1915(g) (2006).              We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.                Calhoun-El v. Shearin,

No. 1:13-cv-02056-RDB (D. Md. July 29, 2013).                 We dispense with

oral   argument   because      the    facts    and   legal    contentions    are

adequately    presented   in    the   materials      before   this   court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2